Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements Nos. 333-42000, 333-115003, 333-135435, 333-141307, 333-149825, and 333-158839 on Form S-8 of our reports dated April 8, 2010, relating to the financial statements of ClickSoftware Technologies Ltd. (the “Company”), and the effectiveness of the Company’s internal control over financial reporting, appearing in this Annual Report on Form 20-F of the Company for the year ended December 31, 2009. /s/ Brightman Almagor Zohar & Co. Brightman Almagor Zohar & Co. Certified Public Accountants A Member of Deloitte Touche Tohmatsu Tel Aviv, Israel April 8, 2010
